Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/7/21 has been entered. Claims 1-8, 11, 17, 20-26, 28-29, 39 and 77 have been amended. Claim 92 is new.  Claims  9-10, 12-16, 18-19, 27, 30, 36-38, 44-45, 48-51, 53-56, 62-76, 78, 80-83, 85-86 and 91 have been cancelled. Claims 1-8, 11, 17, 20-26, 28-29, 31-35, 39-43, 46-47, 52, 57-61, 77, 79, 84, 87-90 and 92 are pending. Claims 40-43, 46-47, 52, 57-61, 84 and 87-90 are withdrawn. Claims 1-8, 11, 17, 20-26, 28-29, 31-35, 39, 77, 79 and 92 are under examination.
	
Information Disclosure Statement
The information disclosure statements filed 6/9/21 and 8/9/21 have been considered and initialed copies are enclosed.

Specification
The objection to the disclosure (see Office Acton 3/9/21) is withdrawn in view of the amendment to the specification.
Sequence Requirements
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a) (1) and (a) (2).  However, this application fails to comply with the requirements of 37 C.F.R. § § 1.821-1.825 because the specification discloses sequences without the sequence identification number.  See paragraph 204, 205, 212, 362 and 401. Full compliance with the sequence rules is required in response to this office action.
The sequence “PADRE” is incorrectly identified as SEQ ID NO: 51 throughout the specification. Please insert the correct sequence identification number for “PADRE”.

Claim Objections/Rejections - Withdrawn
The rejection of claims 1-9, 11, 13-15, 17, 19, 24, 29-32, 39 and 77 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the amendment to the claims.
The rejection of claims 1-4, 9, 11, 16, 26, 27, 34, 35, 77 under 35 U.S.C. 102(a) (1) as being anticipated by Tettelin et al. (U.S. Pub. No. 2009/0104218, April 23, 2009), in light of Bremel et al. (U.S. Pub. No. 2013/0330335, December 12, 2013), and in light of Meinke et al. (U.S. Pub. No. 2005/0037444, February 17, 2005) is withdrawn in favor of new rejection set forth below.
The objection to Claim 19 under 37 CFR 1.75(c) as being in improper form is withdrawn in view of the amendment to the claim.
The objection of claims 20-23, 28, and 33 because they depend from rejected claims is withdrawn.


Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11, 17,  20, 21, 22, 24, 26, 28, 29, 31, 32, 33-35, 77, 79 and 92-95 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Tettelin et al. (U.S. Pub. No. 2009/0104218, April 23, 2009) as evidenced by GenBank Accession No.  EAO74548 10/6/05 and as evidenced by GenBank Accession #KXA43097 2/14/2016.

Claim interpretation: The claims recite the antigenic universal peptide “comprises’ and also “consists” in the body of the claim. The antigenic universal peptide is interpreted to be open-ended and not limited to “consists” of the amino acid sequences. See MPEP 2111.03.
See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004) (The claims at issue "related to purified DNA molecules having promoter activity for the human involucrin gene (hINV)." Id., 73 USPQ2d at 1365. In determining the scope of applicant’s claims directed to "a purified oligonucleotide comprising at least a portion of the nucleotide sequence of SEQ ID NO:1 wherein said portion consists of the nucleotide sequence from … to 2473 of SEQ ID NO:1, and wherein said portion of the nucleotide sequence of SEQ ID NO:1 has promoter activity," the court stated that the use of "consists" in the body of the claims did not limit the open-ended "comprising" language in the claims (emphases added). Id. at 1257, 73 USPQ2d at 1367. The court held that the claimed promoter sequence designated as SEQ ID NO:1 was obtained by sequencing the same prior art plasmid and was therefore anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. Id. at 1256 and 1259, 73 USPQ2d at 1366 and 1369. The court affirmed the Board’s interpretation that the transition phrase "consists" did not limit the claims to only the recited numbered nucleotide sequences of SEQ ID NO:1 and that "the transition language ‘comprising’ allowed the Id. at 1256, 73 USPQ2d at 1366.).

	Claim 1: Tettelin et al disclose an immunogen comprising as an immunogenic component, an antigenic universal peptide that is at least 70% identical in two or more different microorganisms, wherein the antigenic universal peptide (SEQ ID NO: 17416 115 amino acid residues) comprising at least 9 consecutive amino acid residues wherein the antigenic universal peptide consist of the amino acid sequence SEQ ID NO: 9.
US-11-793-435A-17416
; Sequence 17416, Application US/11793435A
; Publication No. US20090104218A1
; GENERAL INFORMATION
;  APPLICANT: Tettelin, Herve
;  APPLICANT:Masignani, Vega
;  TITLE OF INVENTION: Group B Streptococcus
;  FILE REFERENCE: PP28007.0004
;  CURRENT APPLICATION NUMBER: US/11/793,435A
;  CURRENT FILING DATE: 2008-08-25
;  PRIOR APPLICATION NUMBER: PCT/US2005/046491
;  PRIOR FILING DATE: 2005-12-21
;  PRIOR APPLICATION NUMBER: US 60/638,943
;  PRIOR FILING DATE: 2004-12-22
;  PRIOR APPLICATION NUMBER: US 60/640,438
;  PRIOR FILING DATE: 2004-12-30
;  NUMBER OF SEQ ID NOS: 22740
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 17416
;  LENGTH: 115
;  TYPE: PRT
;  ORGANISM: Streptococcus agalactiae
US-11-793-435A-17416

  Query Match             100.0%;  Score 64;  DB 7;  Length 115;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 FWVNPDCGLK 10
              ||||||||||
Db         79 FWVNPDCGLK 88

	Claim 2: Tettelin disclose the same immunogen as claimed and therefore none of the microorganisms are species of Candida.

It is noted that the limitation for use a vaccine in a mammal in claim 1 is drawn to an intended use of the immunogen.
	Claim 4: Tettelin et al disclose the immunogen is modified conjugation to a macromolecule such a biotin, modified by acetylation. See paragraph 20.
 and may be used as vaccine further comprising a pharmaceutically acceptable carrier; (2) may further comprise cysteine residues; (3) may further comprise an adjuvant; and, (4) may be utilized in a method for treating a patient. See paragraphs 0010, 0011, 0020, 0067, 0068, 0109-0111; claims 12, 13, and 15.
	Claim 5: Tettelin et al disclose that the immunogen is adsorbed to aluminum hydroxide adjuvant (see paragraph 103). Thus, the antigenic universal peptide is resistant to proteolytic cleavage due to the adsorption of the immunogen to the alum adjuvant.
With respect to claims 6-7, said antigenic universal peptide comprises a cell wall peptide corresponding to Met6 as evidenced by GenBank Accession No.  EAO74548 10/6/05.

	Claim 11 and claim 33: Tettelin et al disclose a vaccine composition comprising the immunogen and a pharmaceutically acceptable carrier and adjuvant. See paragraph 67-108.
	Claim 17, 20-22: Tettelin disclose an additional universal antigenic peptide (SEQ ID NO: 3696) comprising the amino acid sequence of SEQ ID NO: 10. Tettelin et al disclose that hybrid polypeptide comprising 2 different polypeptides of the invention covalently linked by a linker (see paragraph 25-26). Thus, Tettelin disclose the immunogen of claim 1 as set forth above, further comprising an additional universal antigenic peptide (SEQ ID NO: 3696) which is Met6 as evidenced by GenBank Accession 13
Claim 24: Tettelin disclose the linker is a peptide linker. See paragraph 26.

Claim 28: the immunogen meets the structural limitation of claim 1 and thus the antigenic universal peptide is a T-cell epitope.
Claim 29, claim 31-32: Tettelin et al disclose an immunogen comprising as an immunogenic component, an antigenic universal peptide that is at least 70% identical in two or more different microorganisms, wherein the antigenic universal peptide (SEQ ID NO: 17416 115 amino acid residues) comprising at least 9 consecutive amino acid residues wherein the antigenic universal peptide comprises the amino acid sequence SEQ ID NO: 9. 
 Tettelin disclose an additional universal antigenic peptide (SEQ ID NO: 3696) comprising the amino acid sequence of SEQ ID NO: 10. Tettelin et al disclose hybrid polypeptide comprising 2 different polypeptides of the invention covalently linked by a linker (see paragraph 25-26). Thus, Tettelin disclose the immunogen of claim 1 as set forth above, further comprising an additional universal antigenic peptide (SEQ ID NO: 3696) which is Met6 as evidenced by GenBank Accession #KXA43097 2/14/2016.
Claim 34 and claim 35 and claim 94-95: Tettelin et al disclose the vaccine composition without an adjuvant and the vaccine composition wherein the antigenic universal peptide is not linked to a protein carrier. See paragraph 67-70.
Claim 93: Tettelin et al disclose a vaccine composition comprising the immunogen and a pharmaceutically acceptable carrier and adjuvant. See paragraph 67-108.
Claim 77, 79 and 92 : Tettelin disclose a method for active and passive immunization against a microbial infection comprising  administering the composition of claim 1  or claim 29 (as set forth above) to a subject in need thereof. See paragraph 67 and paragraph 109-117.

Claim(s) 1-8, 11, 26, 28, 33-35, 77 and 79  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinstock et al. US 2007/0027309 2/1/2007 as evidenced by GenBank Accession # KGQ83901.01 11/5/14.

See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004) (The claims at issue "related to purified DNA molecules having promoter activity for the human involucrin gene (hINV)." Id., 73 USPQ2d at 1365. In determining the scope of applicant’s claims directed to "a purified oligonucleotide comprising at least a portion of the nucleotide sequence of SEQ ID NO:1 wherein said portion consists of the nucleotide sequence from … to 2473 of SEQ ID NO:1, and wherein said portion of the nucleotide sequence of SEQ ID NO:1 has promoter activity," the court stated that the use of "consists" in the body of the claims did not limit the open-ended "comprising" language in the claims (emphases added). Id. at 1257, 73 USPQ2d at 1367. The court held that the claimed promoter sequence designated as SEQ ID NO:1 was obtained by sequencing the same prior art plasmid and was therefore anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. Id. at 1256 and 1259, 73 USPQ2d at 1366 and 1369. The court affirmed the Board’s interpretation that the transition phrase "consists" did not limit the claims to only the recited numbered nucleotide sequences of SEQ ID NO: 1 and that "the transition language ‘comprising’ allowed the claims to cover the entire involucrin gene plus other portions of the plasmid, as long as the gene contained the specific portions of SEQ ID NO: 1 recited by the claim[s]." Id. at 1256, 73 USPQ2d at 1366.).
Claim 1: Weinstock et al disclose an immunogen comprising as an immunogenic component, an antigenic universal peptide that is at least 70% identical in two or more different microorganisms, wherein the antigenic universal peptide (SEQ ID NO: 18265) comprises at least 9 consecutive amino acid residues wherein the antigenic universal peptide consists of the amino acid sequence SEQ ID NO: 3.
ATC98077
ID   ATC98077 standard; protein; 769 AA.
XX
AC   ATC98077;
XX
DT   30-OCT-2008  (first entry)
XX
DE   Candida albicans protein SEQ ID NO 18265.
XX
KW   Candida albicans infection; prophylactic to disease; diagnostic test;
KW   bioinformatics; Fungicide; Vaccine.
XX

XX
CC PN   US2007027309-A1.
XX
CC PD   01-FEB-2007.
XX
CC PF   24-JUN-2003; 2003US-00603113.
XX
PR   13-FEB-1998;   98US-0074725P.
PR   13-AUG-1998;   98US-0096409P.
PR   12-FEB-1999;   99US-00248796.
XX
CC PA   (WEIN/) WEINSTOCK K G.
CC PA   (BUSH/) BUSH D.
XX
CC PI   Weinstock KG,  Bush D;
XX
DR   WPI; 2007-300697/29.
DR   N-PSDB; ATC83974.
XX
CC PT   New nucleic acid comprising a nucleotide sequence encoding a Candida 
CC PT   albicans polypeptide, useful in preparing a vaccine composition for 
CC PT   treating or preventing Candida albicans infection.
XX
CC PS   Claim 17; SEQ ID NO 18265; 30pp; English.
XX
CC   The invention relates to an isolated nucleic acid SEQ ID NO: 1-14103, 
CC   comprising a nucleotide sequence encoding a Candida albicans polypeptide 
CC   comprising SEQ ID NO: 14104-28206. The invention includes: a recombinant 
CC   expression vector comprising the nucleic acid operably linked to a 
CC   transcription regulatory element; a cell comprising the recombinant 
CC   expression vector; a method for producing a Candida albicans polypeptide 
CC   which comprises culturing the cell comprising the recombinant expression 
CC   vector under conditions that permit expression of the polypeptide; a 
CC   probe comprising a nucleotide sequence having at least 8 consecutive 
CC   nucleotides of a nucleotide sequence consisting of SEQ ID NO: 1-14103; a 
CC   vaccine composition for treating or preventing a Candida albicans 
CC   infection comprising the nucleic acid or Candida albicans polypeptide and
CC   a pharmaceutically acceptable carrier; a method of treating a subject for
CC   Candida albicans infection; a recombinant or substantially pure 
CC   preparation of Candida albicans polypeptide or its fragment consisting of
CC   SEQ ID NO: 14104-28206; a method for detecting the presence of a Candida 
CC   nucleic acid in a sample; a computer readable medium with recorded 
CC   nucleotide sequences comprising SEQ ID NO: 1-14103 or their fragments; a 
CC   computer based system for identifying fragments of the Candida genome of 
CC   commercial importance; a method of identifying commercially important 
CC   nucleic acid fragments of the Candida genome which comprises comparing a 
CC   database comprising the nucleotide sequences SEQ ID NO: 1-14103 with a 
CC   target sequence to obtain a nucleic acid molecule comprised of a 
CC   complementary nucleotide sequence to the target sequence, which is not 
CC   randomly selected; and a method for identifying an expression modulating 
CC   fragment of the Candida genome which comprises comparing a database 
CC   comprising the nucleotide sequences SEQ ID NO: 1-14103 with a target 
CC   sequence to obtain a nucleic acid molecule comprised of a complementary 

CC   known to regulate gene expression. The nucleic acid is useful in 
CC   preparing a vaccine composition for treating or preventing Candida 
CC   albicans infection.
XX
SQ   Sequence 769 AA;

  Query Match             100.0%;  Score 79;  DB 11;  Length 769;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ADKDSLDLEPISLLPK 16
              ||||||||||||||||
Db        182 ADKDSLDLEPISLLPK 197


RESULT 7

	Claim 2: Weinstock disclose the same immunogen as claimed and therefore none of the microorganism are species of Candida.
	Claim 3: Weinstock disclose the same immunogen as claimed and therefore said peptide also possesses the property of eliciting an immune response in the mammal.
It is noted that the limitation for use a vaccine in a mammal in claim 1 is drawn to an intended use of the immunogen.
	Claim 4: Weinstock et al disclose the immunogen is modified conjugation to a macromolecule such labels capable of providing a detectable signal. See paragraph 154.
 	Claim 5: Weinstock et al disclose that the immunogen is acetylated See paragraph 71.  Acetylation makes peptides resistant to proteolytic cleavage1.
With respect to claims 6-8, said antigenic universal peptide comprises a cell wall peptide corresponding to Met6 as evidenced by GenBank Accession # KGQ83901.01 11/5/14.


	Claim 26: The antigenic universal peptide further comprises cysteine residues. See SEQ ID NO: 18265 of Weinstock et al. 
Claim 28: the immunogen meets the structural limitation of claim 1 and thus the antigenic universal peptide is a T-cell epitope.
Claim 34 and claim 35: Weinstock et al disclose the vaccine composition without an adjuvant and the vaccine composition wherein the antigenic universal peptide is not linked to a protein carrier. See paragraph 209.
Claim 77 and 79: Weinstock disclose a method for active and passive immunization against a microbial infection comprising  administering the composition of claim 1  or claim 29 (as set forth above) to a subject in need thereof. See paragraphs 209-215.



Claim(s) 1-8, 11, 17, 20-24, 26, 28-29, 31-35,77, 79 and 92-95  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. WO 2008/109833  9/12/2008.
Claim interpretation: The claims recite the antigenic universal peptide “comprises’ and also “consists” in the body of the claim. The antigenic universal peptide is interpreted to be open-ended and not limited to consists of the amino acid sequences. See MPEP 2111.03
See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004) (The claims at issue "related to purified DNA molecules having promoter activity for the human involucrin gene (hINV)." Id., 73 USPQ2d at 1365. In determining the scope of applicant’s claims directed to "a purified oligonucleotide comprising at least a portion of the nucleotide sequence of SEQ ID NO:1 wherein said portion consists of the nucleotide sequence from … to 2473 of SEQ ID NO:1, and wherein said portion of the nucleotide sequence of SEQ ID NO:1 has Id. at 1257, 73 USPQ2d at 1367. The court held that the claimed promoter sequence designated as SEQ ID NO:1 was obtained by sequencing the same prior art plasmid and was therefore anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. Id. at 1256 and 1259, 73 USPQ2d at 1366 and 1369. The court affirmed the Board’s interpretation that the transition phrase "consists" did not limit the claims to only the recited numbered nucleotide sequences of SEQ ID NO: 1 and that "the transition language ‘comprising’ allowed the claims to cover the entire involucrin gene plus other portions of the plasmid, as long as the gene contained the specific portions of SEQ ID NO: 1 recited by the claim[s]." Id. at 1256, 73 USPQ2d at 1366.).

	Claim 1: Cheng et al disclose an immunogen comprising as an immunogenic component, an antigenic universal peptide that is at least 70% identical in two or more different microorganisms, wherein the antigenic universal peptide  comprises at least 9 consecutive amino acid residues wherein the antigenic universal  peptide consist of the amino acid sequence  SEQ ID NO:23. See sequence alignment:
AXK80921
ID   AXK80921 standard; protein; 417 AA.
XX
AC   AXK80921;
XX
DT   02-SEP-2010  (first entry)
XX
DE   PGK1 protein.
XX
KW   Antigen; Candida infection; Aspergillus infection; diagnostic test; PGK1;
KW   BOND_PC; 3-phosphoglycerate kinase; pgk1; hypothetical protein;
KW   hypothetical protein CaO19.11135 [Candida albicans SC5314];
KW   hypothetical protein CaO19.3651 [Candida albicans SC5314];
KW   phosphoglycerate kinase.
XX
OS   Candida albicans.
XX
CC PN   WO2008109833-A2.
XX
CC PD   12-SEP-2008.
XX
CC PF   07-MAR-2008; 2008WO-US056236.
XX
PR   07-MAR-2007; 2007US-0893537P.
PR   14-SEP-2007; 2007US-0972413P.
XX

XX
CC PI   Clancy CJ,  Nguyen MT,  Cheng S;
XX
DR   WPI; 2008-M49369/73.
DR   PC:NCBI; gi1172452.
DR   PC:SWISSPROT; P46273.
XX
CC PT   New isolated, recombinant, or purified polypeptide, useful for preparing 
CC PT   a composition, hybridizing polynucleotides, inducing immune response, and
CC PT   for diagnosing or monitoring Candida or Aspergillus infection in a 
CC PT   subject.
XX
CC PS   Claim 1; Page 174; 219pp; English.
XX
CC   The present invention relates to novel immunogenic Candida and 
CC   Aspergillus proteins identified by In Vivo Induced Antigen Technology 
CC   (IVIAT). The proteins are selected from SET1 (chromatin regulatory 
CC   protein), enolase I (ENO1), phosphoglycerate kinase (PGK1-2), MUC 1-2 
CC   (cell surface glycoprotein), MET6-1, MET6-2, NOT5, RBT4, IPF9162, CAR1, 
CC   GAP1, SET1, ENO1, FBA1, PGK1-1, PGK1-2, MUC1-1, MUC1-2 and BGL2. The 
CC   proteins of the invention are useful for preparing a composition; 
CC   hybridizing polynucleotides; inducing an immune response in a subject, 
CC   and for diagnosing or monitoring a Candida or Aspergillus infection in a 
CC   subject. The present sequence is one such protein of the invention.
CC   
CC   Revised record issued on 28-AUG-2010 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 417 AA;

  Query Match             100.0%;  Score 76;  DB 13;  Length 417;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 VTFLNDCVGPEVTK 14
              ||||||||||||||
Db         92 VTFLNDCVGPEVTK 105

	Claim 2: Cheng disclose the same immunogen as claimed and therefore none of the microorganism are species of Candida.
	Claim 3: Cheng disclose the same immunogen as claimed and therefore said peptide also possesses the property of eliciting an immune response in the mammal.
It is noted that the limitation for use a vaccine in a mammal in claim 1 is drawn to an intended use of the immunogen.

	Claim 5: Cheng et al disclose that the immunogen is comprise a peptide linker which makes the peptide resistant to protease cleavage. See p. 12 lines 19-32.
With respect to claims 6-8: said antigenic universal peptide comprises a cell wall peptide corresponding to Pgk1 – see sequence annotation above.

	Claim 11 and claim 33: Cheng et al disclose a vaccine composition comprising the immunogen and a pharmaceutically acceptable carrier and adjuvant. See p. 15 lines 11-15, page 18 lines 3-9.
	Claim 17, 20-23: Cheng disclose an additional universal antigenic peptide comprising the amino acid sequence of SEQ ID NO: 35 corresponding to Fba (see sequence annotation below).
AXK80882
ID   AXK80882 standard; peptide; 20 AA.
XX
AC   AXK80882;
XX
DT   02-SEP-2010  (first entry)
XX
DE   FBA1 protein fragment #24.
XX
KW   Antigen; Candida infection; Aspergillus infection; diagnostic test; FBA1.
XX
OS   Candida albicans.
XX
CC PN   WO2008109833-A2.
XX
CC PD   12-SEP-2008.
XX
CC PF   07-MAR-2008; 2008WO-US056236.
XX
PR   07-MAR-2007; 2007US-0893537P.
PR   14-SEP-2007; 2007US-0972413P.
XX
CC PA   (UYFL ) UNIV FLORIDA RES FOUND INC.
XX
CC PI   Clancy CJ,  Nguyen MT,  Cheng S;
XX
DR   WPI; 2008-M49369/73.
XX

CC PT   a composition, hybridizing polynucleotides, inducing immune response, and
CC PT   for diagnosing or monitoring Candida or Aspergillus infection in a 
CC PT   subject.
XX
CC PS   Claim 1; Page 173; 219pp; English.
XX
CC   The present invention relates to novel immunogenic Candida and 
CC   Aspergillus proteins identified by In Vivo Induced Antigen Technology 
CC   (IVIAT). The proteins are selected from SET1 (chromatin regulatory 
CC   protein), enolase I (ENO1), phosphoglycerate kinase (PGK1-2), MUC 1-2 
CC   (cell surface glycoprotein), MET6-1, MET6-2, NOT5, RBT4, IPF9162, CAR1, 
CC   GAP1, SET1, ENO1, FBA1, PGK1-1, PGK1-2, MUC1-1, MUC1-2 and BGL2. The 
CC   proteins of the invention are useful for preparing a composition; 
CC   hybridizing polynucleotides; inducing an immune response in a subject, 
CC   and for diagnosing or monitoring a Candida or Aspergillus infection in a 
CC   subject. The present sequence is a peptide fragment of one such protein 
CC   of the invention.
XX
SQ   Sequence 20 AA;

  Query Match             100.0%;  Score 65;  DB 13;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 FAIPAINVTSSSTV 14
              ||||||||||||||
Db          1 FAIPAINVTSSSTV 14

Cheng disclose an additional universal antigenic peptide comprising the amino acid sequence of SEQ ID NO: 27 corresponding to Fba (see sequence annotation below).

AXK80858
ID   AXK80858 standard; protein; 359 AA.
XX
AC   AXK80858;
XX
DT   02-SEP-2010  (first entry)
XX
DE   FBA1 protein.
XX
KW   Antigen; Candida infection; Aspergillus infection; diagnostic test; FBA1;
KW   BOND_PC; fructose-bisphosphate aldolase; hypothetical protein;
KW   hypothetical protein CaO19.12088 [Candida albicans SC5314]; FBA1;
KW   hypothetical protein CaO19.4618 [Candida albicans SC5314].
XX
OS   Candida albicans.
XX

XX
CC PD   12-SEP-2008.
XX
CC PF   07-MAR-2008; 2008WO-US056236.
XX
PR   07-MAR-2007; 2007US-0893537P.
PR   14-SEP-2007; 2007US-0972413P.
XX
CC PA   (UYFL ) UNIV FLORIDA RES FOUND INC.
XX
CC PI   Clancy CJ,  Nguyen MT,  Cheng S;
XX
DR   WPI; 2008-M49369/73.
DR   PC:NCBI; gi46444680.
XX
CC PT   New isolated, recombinant, or purified polypeptide, useful for preparing 
CC PT   a composition, hybridizing polynucleotides, inducing immune response, and
CC PT   for diagnosing or monitoring Candida or Aspergillus infection in a 
CC PT   subject.
XX
CC PS   Claim 1; Page 172; 219pp; English.
XX
CC   The present invention relates to novel immunogenic Candida and 
CC   Aspergillus proteins identified by In Vivo Induced Antigen Technology 
CC   (IVIAT). The proteins are selected from SET1 (chromatin regulatory 
CC   protein), enolase I (ENO1), phosphoglycerate kinase (PGK1-2), MUC 1-2 
CC   (cell surface glycoprotein), MET6-1, MET6-2, NOT5, RBT4, IPF9162, CAR1, 
CC   GAP1, SET1, ENO1, FBA1, PGK1-1, PGK1-2, MUC1-1, MUC1-2 and BGL2. The 
CC   proteins of the invention are useful for preparing a composition; 
CC   hybridizing polynucleotides; inducing an immune response in a subject, 
CC   and for diagnosing or monitoring a Candida or Aspergillus infection in a 
CC   subject. The present sequence is one such protein of the invention.
CC   
CC   Revised record issued on 28-AUG-2010 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 359 AA;

  Query Match             100.0%;  Score 84;  DB 13;  Length 359;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EGADKPNKKYFDPRV 15
              |||||||||||||||
Db        319 EGADKPNKKYFDPRV 333

Cheng et al disclose that hybrid polypeptide comprising the immunogen and one or more of the additional antigenic universal antigens set forth above invention covalently linked by a linker (see p. 7 lines 28-31, p. 8 lines 21-24, p. 9 lines 11-20, p. 12 lines 19-
Claim 24: Cheng et al disclose the linker is a peptide linker. See p. 12 lines 19-33, p. 13 lines 1-23). 
 Claim 26: The antigenic universal peptide further comprises cysteine residues. See full sequence of the antigenic universal peptides which comprises SEQ ID NO: 23 on page 174: 

    PNG
    media_image1.png
    29
    528
    media_image1.png
    Greyscale

The antigenic universal peptide further comprises cysteine residues. See full sequence of the antigenic universal peptides which comprises SEQ ID NO: 27 on page 172. 
    PNG
    media_image2.png
    107
    638
    media_image2.png
    Greyscale

Claim 28: the immunogen meets the structural limitation of claim 1 and thus the antigenic universal peptide is a T-cell epitope.
Claim 29, claim 31-32: Cheng et al disclose a vaccine composition comprising an immunogen comprising the multi-construct and pharmaceutically acceptable carrier as set forth above. 
Claim 34 and claim 35 and claim 94-95: Cheng et al disclose the vaccine composition without an adjuvant and the vaccine composition wherein the antigenic universal peptide is not linked to a protein carrier. See p. 18 lines 3-5 (optional adjuvant) and page 
Claim 93: Cheng et al disclose a vaccine composition comprising the immunogen and a pharmaceutically acceptable carrier and adjuvant. See p. 18 lines 3-10 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 11, 17, 24, 25, 33, 39 and 96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tettelin et al. (U.S. Pub. No. 2009/0104218, April 23, 2009) in view of Daftarian et al. US 2012/0093761 4/19/12.
	
Claim 1: Tettelin et al disclose an immunogen comprising as an immunogenic component, an antigenic universal peptide that is at least 70% identical in two or more 
	
 	Claim 11 and claim 33: Tettelin et al disclose a vaccine composition comprising the immunogen and a pharmaceutically acceptable carrier and adjuvant. See paragraph 67-108.
	Claim 17: Tettelin disclose an additional universal antigenic peptide (SEQ ID NO: 3696) comprising the amino acid sequence of SEQ ID NO: 10. Tettelin et al disclose that hybrid polypeptide comprising 2 different polypeptides of the invention covalently linked by a linker (see paragraph 25-26). Thus, Tettelin disclose the immunogen of claim 1 as set forth above, further comprising an additional universal antigenic peptide (SEQ ID NO: 3696).
Claim 24: Tettelin disclose the linker is a peptide linker. See paragraph 26.
Tettelin et al does not disclose that the peptide linker comprises KK or PADRE or that the vaccine composition comprises T helper epitope PADRE.
Daftarian et al disclose a platform for delivering antigen to professional antigen presenting cells (APC) in vivo that result in a robust and specific immune response to the antigen. Daftarian et al disclose that a major deficit of current vaccine strategies is that they induce suppressor cells including regulatory T cells and that targeted delivery of antigen to PAPCs is known to reduce or inhibit the activation of suppressor mechanisms, in particular, those of regulatory T cells and that the combined use of MHC targeting and immunogenic peptides (e.g., PADRE) with charged (e.g., positively-charged) highly branched polymeric dendrimers (e.g., PAMAM and other dendrimers) as vehicles for the 
targeted delivery of, peptides or polypeptides to specific cells, gives rise to a new nanoparticle-based method for protein vaccination. See paragraph 7.

	 Daftarian disclose the platform comprises at least one charged highly branched polymeric dendrimer having conjugated thereto at least one T helper  peptide such as 
	Daftarian et al disclose that a linker may be used in conjugating antigen to the PADRE dendrimer wherein the linker is a peptide linker such as KK (SEQ ID NO: 49) and the terms "linker" or "spacer" mean the chemical groups that are interposed between the dendrimer and the surface exposed molecule(s) such as the MHC class II ligand, CD4+ T helper  epitope, polypeptide, or therapeutic agent that is conjugated or bound to the dendrimer (e.g., PADRE-dendrimer)) and the surface exposed molecule(s) and that linkers could be conjugated to the surface molecule at one end and at their other end to the nanoparticle (e.g., PADRE-dendrimer). See paragraph 83.

	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have linked the additional antigenic universal peptide to an additional universal antigenic T cell epitope such as PADRE peptide using KK linker as taught by Daftarian et al thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Daftarian et al disclose that an antigen delivery platform wherein antigen can be conjugated to a PADRE dendrimer via a peptide linker KK and that the T cell helper peptide PADRE specifically binds to professional antigen presenting cells and the combination of the at least one T helper peptide, at least one charged highly branched polymeric dendrimer and at least one 
 Daftarian et al disclose that the delivery platform for delivering antigen to professional antigen presenting cells (APC) in vivo results in a robust and specific immune response to the antigen. Daftarian et al disclose that a major deficit of current vaccine strategies is that they induce suppressor cells including regulatory T cells and that targeted delivery of antigen to PAPCs is known to reduce or inhibit the activation of suppressor mechanisms, in particular, those of regulatory T cells and that the combined use of MHC targeting and immunogenic peptides (e.g., PADRE) with charged (e.g., positively-charged) highly branched polymeric dendrimers (e.g., PAMAM and other dendrimers) as vehicles for the targeted delivery of, peptides or polypeptides to specific cells, gives rise to a new nanoparticle-based method for protein  vaccination.


Claim 1, 11, 33, 39 and 96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstock et al. US 2007/0027309 2/1/2007 in view of Daftarian et al. US 2012/0093761 4/19/12.
Claim 1: Weinstock et al disclose an immunogen comprising as an immunogenic component, an antigenic universal peptide that is at least 70% identical in two or more different microorganisms, wherein the antigenic universal peptide (SEQ ID NO: 18265) comprises at least 9 consecutive amino acid residues wherein the antigenic universal peptide consists of the amino acid sequence SEQ ID NO: 3.
ATC98077
ID   ATC98077 standard; protein; 769 AA.
XX
AC   ATC98077;
XX
DT   30-OCT-2008  (first entry)
XX
DE   Candida albicans protein SEQ ID NO 18265.
XX
KW   Candida albicans infection; prophylactic to disease; diagnostic test;
KW   bioinformatics; Fungicide; Vaccine.
XX
OS   Candida albicans.

CC PN   US2007027309-A1.
XX
CC PD   01-FEB-2007.
XX
CC PF   24-JUN-2003; 2003US-00603113.
XX
PR   13-FEB-1998;   98US-0074725P.
PR   13-AUG-1998;   98US-0096409P.
PR   12-FEB-1999;   99US-00248796.
XX
CC PA   (WEIN/) WEINSTOCK K G.
CC PA   (BUSH/) BUSH D.
XX
CC PI   Weinstock KG,  Bush D;
XX
DR   WPI; 2007-300697/29.
DR   N-PSDB; ATC83974.
XX
CC PT   New nucleic acid comprising a nucleotide sequence encoding a Candida 
CC PT   albicans polypeptide, useful in preparing a vaccine composition for 
CC PT   treating or preventing Candida albicans infection.
XX
CC PS   Claim 17; SEQ ID NO 18265; 30pp; English.
XX
CC   The invention relates to an isolated nucleic acid SEQ ID NO: 1-14103, 
CC   comprising a nucleotide sequence encoding a Candida albicans polypeptide 
CC   comprising SEQ ID NO: 14104-28206. The invention includes: a recombinant 
CC   expression vector comprising the nucleic acid operably linked to a 
CC   transcription regulatory element; a cell comprising the recombinant 
CC   expression vector; a method for producing a Candida albicans polypeptide 
CC   which comprises culturing the cell comprising the recombinant expression 
CC   vector under conditions that permit expression of the polypeptide; a 
CC   probe comprising a nucleotide sequence having at least 8 consecutive 
CC   nucleotides of a nucleotide sequence consisting of SEQ ID NO: 1-14103; a 
CC   vaccine composition for treating or preventing a Candida albicans 
CC   infection comprising the nucleic acid or Candida albicans polypeptide and
CC   a pharmaceutically acceptable carrier; a method of treating a subject for
CC   Candida albicans infection; a recombinant or substantially pure 
CC   preparation of Candida albicans polypeptide or its fragment consisting of
CC   SEQ ID NO: 14104-28206; a method for detecting the presence of a Candida 
CC   nucleic acid in a sample; a computer readable medium with recorded 
CC   nucleotide sequences comprising SEQ ID NO: 1-14103 or their fragments; a 
CC   computer based system for identifying fragments of the Candida genome of 
CC   commercial importance; a method of identifying commercially important 
CC   nucleic acid fragments of the Candida genome which comprises comparing a 
CC   database comprising the nucleotide sequences SEQ ID NO: 1-14103 with a 
CC   target sequence to obtain a nucleic acid molecule comprised of a 
CC   complementary nucleotide sequence to the target sequence, which is not 
CC   randomly selected; and a method for identifying an expression modulating 
CC   fragment of the Candida genome which comprises comparing a database 
CC   comprising the nucleotide sequences SEQ ID NO: 1-14103 with a target 
CC   sequence to obtain a nucleic acid molecule comprised of a complementary 
CC   nucleotide sequence to the target sequence, which comprises sequences 

CC   preparing a vaccine composition for treating or preventing Candida 
CC   albicans infection.
XX
SQ   Sequence 769 AA;

  Query Match             100.0%;  Score 79;  DB 11;  Length 769;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ADKDSLDLEPISLLPK 16
              ||||||||||||||||
Db        182 ADKDSLDLEPISLLPK 197


	Claim 11 and claim 33: Weinstock et al disclose a vaccine composition comprising the immunogen and a pharmaceutically acceptable carrier and adjuvant. See paragraph 209, 212
	Weinstock et al does not disclose that the vaccine composition comprises T helper epitope PADRE.
Daftarian et al disclose a platform for delivering antigen to professional antigen presenting cells (APC) in vivo that result in a robust and specific immune response to the antigen. Daftarian et al disclose that a major deficit of current vaccine strategies is that they induce suppressor cells including regulatory T cells and that targeted delivery of antigen to PAPCs is known to reduce or inhibit the activation of suppressor mechanisms, in particular, those of regulatory T cells and that the combined use of MHC targeting and immunogenic peptides (e.g., PADRE) with charged (e.g., positively-charged) highly branched polymeric dendrimers (e.g., PAMAM and other dendrimers) as vehicles for the 
targeted delivery of, peptides or polypeptides to specific cells, gives rise to a new nanoparticle-based method for protein  vaccination. See paragraph 7.

	 Daftarian disclose the platform comprises at least one charged highly branched polymeric dendrimer having conjugated thereto at least one T helper  peptide such as PADRE and at least one peptide or polypeptide antigen, wherein the at least one T helper peptide and the at least one peptide or polypeptide antigen are conjugated to the 
	Daftarian et al disclose that a linker may be used in conjugating antigen to the PADRE dendrimer wherein the linker is a peptide linker such as KK (SEQ ID NO: 49) and the terms "linker" or "spacer" mean the chemical groups that are interposed between the dendrimer and the surface exposed molecule(s) such as the MHC class II ligand, CD4+ T helper  epitope, polypeptide, or therapeutic agent that is conjugated or bound to the dendrimer (e.g., PADRE-dendrimer)) and the surface exposed molecule(s) and that linkers could be conjugated to the surface molecule at one end and at their other end to the nanoparticle (e.g., PADRE-dendrimer). See paragraph 83.

It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have linked the additional antigenic universal peptide of Weinstock to a universal antigenic T cell epitope such as PADRE as taught by Daftarian et al thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Daftarian et al disclose that an antigen delivery platform wherein antigen can be conjugated to a PADRE dendrimer via a peptide linker KK and that the T cell helper peptide PADRE specifically binds to professional antigen presenting cells and the combination of the at least one T helper peptide, at least one charged highly branched polymeric dendrimer and at least one peptide or polypeptide antigen are able to induce an immune response against the at least one peptide or polypeptide antigen.
.


Claims  1, 11, 17, 24, 25, 33, 39 and  96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al WO 2008/109833 9/11/2008 view of Daftarian et al. US 2012/0093761 4/19/12.

Claim 1: Cheng et al disclose an immunogen comprising as an immunogenic component, an antigenic universal peptide that is at least 70% identical in two or more different microorganisms, wherein the antigenic universal peptide  comprises at least 9 consecutive amino acid residues wherein the antigenic universal  peptide consist of the amino acid sequence  SEQ ID NO:23. See sequence alignment:
AXK80921
ID   AXK80921 standard; protein; 417 AA.
XX
AC   AXK80921;
XX
DT   02-SEP-2010  (first entry)
XX
DE   PGK1 protein.
XX
KW   Antigen; Candida infection; Aspergillus infection; diagnostic test; PGK1;
KW   BOND_PC; 3-phosphoglycerate kinase; pgk1; hypothetical protein;
KW   hypothetical protein CaO19.11135 [Candida albicans SC5314];
KW   hypothetical protein CaO19.3651 [Candida albicans SC5314];
KW   phosphoglycerate kinase.

OS   Candida albicans.
XX
CC PN   WO2008109833-A2.
XX
CC PD   12-SEP-2008.
XX
CC PF   07-MAR-2008; 2008WO-US056236.
XX
PR   07-MAR-2007; 2007US-0893537P.
PR   14-SEP-2007; 2007US-0972413P.
XX
CC PA   (UYFL ) UNIV FLORIDA RES FOUND INC.
XX
CC PI   Clancy CJ,  Nguyen MT,  Cheng S;
XX
DR   WPI; 2008-M49369/73.
DR   PC:NCBI; gi1172452.
DR   PC:SWISSPROT; P46273.
XX
CC PT   New isolated, recombinant, or purified polypeptide, useful for preparing 
CC PT   a composition, hybridizing polynucleotides, inducing immune response, and
CC PT   for diagnosing or monitoring Candida or Aspergillus infection in a 
CC PT   subject.
XX
CC PS   Claim 1; Page 174; 219pp; English.
XX
CC   The present invention relates to novel immunogenic Candida and 
CC   Aspergillus proteins identified by In Vivo Induced Antigen Technology 
CC   (IVIAT). The proteins are selected from SET1 (chromatin regulatory 
CC   protein), enolase I (ENO1), phosphoglycerate kinase (PGK1-2), MUC 1-2 
CC   (cell surface glycoprotein), MET6-1, MET6-2, NOT5, RBT4, IPF9162, CAR1, 
CC   GAP1, SET1, ENO1, FBA1, PGK1-1, PGK1-2, MUC1-1, MUC1-2 and BGL2. The 
CC   proteins of the invention are useful for preparing a composition; 
CC   hybridizing polynucleotides; inducing an immune response in a subject, 
CC   and for diagnosing or monitoring a Candida or Aspergillus infection in a 
CC   subject. The present sequence is one such protein of the invention.
CC   
CC   Revised record issued on 28-AUG-2010 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 417 AA;

  Query Match             100.0%;  Score 76;  DB 13;  Length 417;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 VTFLNDCVGPEVTK 14
              ||||||||||||||
Db         92 VTFLNDCVGPEVTK 105

	

	Claim 17: Cheng disclose an additional universal antigenic peptide comprising the amino acid sequence of SEQ ID NO: 35 corresponding to Fba (see sequence annotation below).
AXK80882
ID   AXK80882 standard; peptide; 20 AA.
XX
AC   AXK80882;
XX
DT   02-SEP-2010  (first entry)
XX
DE   FBA1 protein fragment #24.
XX
KW   Antigen; Candida infection; Aspergillus infection; diagnostic test; FBA1.
XX
OS   Candida albicans.
XX
CC PN   WO2008109833-A2.
XX
CC PD   12-SEP-2008.
XX
CC PF   07-MAR-2008; 2008WO-US056236.
XX
PR   07-MAR-2007; 2007US-0893537P.
PR   14-SEP-2007; 2007US-0972413P.
XX
CC PA   (UYFL ) UNIV FLORIDA RES FOUND INC.
XX
CC PI   Clancy CJ,  Nguyen MT,  Cheng S;
XX
DR   WPI; 2008-M49369/73.
XX
CC PT   New isolated, recombinant, or purified polypeptide, useful for preparing 
CC PT   a composition, hybridizing polynucleotides, inducing immune response, and
CC PT   for diagnosing or monitoring Candida or Aspergillus infection in a 
CC PT   subject.
XX
CC PS   Claim 1; Page 173; 219pp; English.
XX
CC   The present invention relates to novel immunogenic Candida and 
CC   Aspergillus proteins identified by In Vivo Induced Antigen Technology 
CC   (IVIAT). The proteins are selected from SET1 (chromatin regulatory 
CC   protein), enolase I (ENO1), phosphoglycerate kinase (PGK1-2), MUC 1-2 
CC   (cell surface glycoprotein), MET6-1, MET6-2, NOT5, RBT4, IPF9162, CAR1, 
CC   GAP1, SET1, ENO1, FBA1, PGK1-1, PGK1-2, MUC1-1, MUC1-2 and BGL2. The 
CC   proteins of the invention are useful for preparing a composition; 

CC   and for diagnosing or monitoring a Candida or Aspergillus infection in a 
CC   subject. The present sequence is a peptide fragment of one such protein 
CC   of the invention.
XX
SQ   Sequence 20 AA;

  Query Match             100.0%;  Score 65;  DB 13;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 FAIPAINVTSSSTV 14
              ||||||||||||||
Db          1 FAIPAINVTSSSTV 14

Cheng disclose an additional universal antigenic peptide comprising the amino acid sequence of SEQ ID NO: 27 corresponding to Fba (see sequence annotation below).

AXK80858
ID   AXK80858 standard; protein; 359 AA.
XX
AC   AXK80858;
XX
DT   02-SEP-2010  (first entry)
XX
DE   FBA1 protein.
XX
KW   Antigen; Candida infection; Aspergillus infection; diagnostic test; FBA1;
KW   BOND_PC; fructose-bisphosphate aldolase; hypothetical protein;
KW   hypothetical protein CaO19.12088 [Candida albicans SC5314]; FBA1;
KW   hypothetical protein CaO19.4618 [Candida albicans SC5314].
XX
OS   Candida albicans.
XX
CC PN   WO2008109833-A2.
XX
CC PD   12-SEP-2008.
XX
CC PF   07-MAR-2008; 2008WO-US056236.
XX
PR   07-MAR-2007; 2007US-0893537P.
PR   14-SEP-2007; 2007US-0972413P.
XX
CC PA   (UYFL ) UNIV FLORIDA RES FOUND INC.
XX
CC PI   Clancy CJ,  Nguyen MT,  Cheng S;
XX
DR   WPI; 2008-M49369/73.

XX
CC PT   New isolated, recombinant, or purified polypeptide, useful for preparing 
CC PT   a composition, hybridizing polynucleotides, inducing immune response, and
CC PT   for diagnosing or monitoring Candida or Aspergillus infection in a 
CC PT   subject.
XX
CC PS   Claim 1; Page 172; 219pp; English.
XX
CC   The present invention relates to novel immunogenic Candida and 
CC   Aspergillus proteins identified by In Vivo Induced Antigen Technology 
CC   (IVIAT). The proteins are selected from SET1 (chromatin regulatory 
CC   protein), enolase I (ENO1), phosphoglycerate kinase (PGK1-2), MUC 1-2 
CC   (cell surface glycoprotein), MET6-1, MET6-2, NOT5, RBT4, IPF9162, CAR1, 
CC   GAP1, SET1, ENO1, FBA1, PGK1-1, PGK1-2, MUC1-1, MUC1-2 and BGL2. The 
CC   proteins of the invention are useful for preparing a composition; 
CC   hybridizing polynucleotides; inducing an immune response in a subject, 
CC   and for diagnosing or monitoring a Candida or Aspergillus infection in a 
CC   subject. The present sequence is one such protein of the invention.
CC   
CC   Revised record issued on 28-AUG-2010 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 359 AA;

  Query Match             100.0%;  Score 84;  DB 13;  Length 359;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EGADKPNKKYFDPRV 15
              |||||||||||||||
Db        319 EGADKPNKKYFDPRV 333

Cheng et al disclose that hybrid polypeptide comprising the immunogen and one or more of the additional antigenic universal antigens set forth above invention covalently linked by a linker (see p. 7 lines 28-31,  p. 8 lines 21-24, p. 9 lines 11-20, p. 12 lines 19-33, p. 13 lines 1-23). Thus, Cheng et al disclose the immunogen of claim 1 as set forth above, further comprising any of the additional universal antigenic peptides set forth above.
Claim 24: Cheng et al disclose the linker is a peptide linker. See p. 12 lines 19-33, p. 13 lines 1-23). 
	Cheng et al does not disclose that the vaccine composition comprises T helper epitope PADRE.

targeted delivery of, peptides or polypeptides to specific cells, gives rise to a new nanoparticle-based method for protein vaccination. See paragraph 7.

	 Daftarian disclose the platform comprises at least one charged highly branched polymeric dendrimer having conjugated thereto at least one T helper  peptide such as PADRE and at least one peptide or polypeptide antigen, wherein the at least one T helper peptide and the at least one peptide or polypeptide antigen are conjugated to the exterior surface of the at least one charged highly branched polymeric dendrimer (a PADRE derivatized dendrimer) such that the at least one T helper peptide specifically binds to professional antigen presenting cells and the combination of the at least one T helper peptide, at least one charged highly branched polymeric dendrimer and at least one peptide or polypeptide antigen are able to induce an immune response against the at least one peptide or polypeptide antigen. See paragraph 11, 13, 28, 67. Daftarian et al disclose that the peptide or polypeptide antigen is chemically lined to the PADRE dendrimers. See paragraph 67. 
	Daftarian et al disclose that a linker may be used in conjugating antigen to the PADRE dendrimer wherein the linker is a peptide linker such as KK (SEQ ID NO: 49) and the terms "linker" or "spacer" mean the chemical groups that are interposed between the dendrimer and the surface exposed molecule(s) such as the MHC class II ligand, CD4+ T helper  epitope, polypeptide, or therapeutic agent that is conjugated or bound to the dendrimer (e.g., PADRE-dendrimer)) and the surface exposed molecule(s) and that 

	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have linked the additional antigenic universal peptide of Cheng et al to a universal antigenic T cell epitope such as PADRE as taught by Daftarian et al thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Daftarian et al disclose that an antigen delivery platform wherein antigen can be conjugated to a PADRE dendrimer via a peptide linker KK and that the T cell helper peptide PADRE specifically binds to professional antigen presenting cells and the combination of the at least one T helper peptide, at least one charged highly branched polymeric dendrimer and at least one peptide or polypeptide antigen are able to induce an immune response against the at least one peptide or polypeptide antigen.
 Daftarian et al disclose that the delivery platform for delivering antigen to professional antigen presenting cells (APC) in vivo results in a robust and specific immune response to the antigen. Daftarian et al disclose that a major deficit of current vaccine strategies is that they induce suppressor cells including regulatory T cells and that targeted delivery of antigen to PAPCs is known to reduce or inhibit the activation of suppressor mechanisms, in particular, those of regulatory T cells and that the combined use of MHC targeting and immunogenic peptides (e.g., PADRE) with charged (e.g., positively-charged) highly branched polymeric dendrimers (e.g., PAMAM and other dendrimers) as vehicles for the targeted delivery of, peptides or polypeptides to specific cells, gives rise to a new nanoparticle-based method for protein  vaccination.

Status of Claims
Claims 40-43, 46-47, 52, 57-61, 84 and 87-90 are withdrawn. Claims 1-8, 11, 17, 20-26, 28-29, 31-35, 39, 77, 79 and 92 are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wallace et al British Journal of Nutrition (1992) 68, 365-372 cited in IDS –Acetylation of peptides inhibits their degradation by rumen microorganisms.